Citation Nr: 1732475	
Decision Date: 08/10/17    Archive Date: 08/23/17

DOCKET NO.  14-42 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Diego, California


THE ISSUES

1.  Entitlement to a rating in excess of 70 percent for posttraumatic stress disorder (PTSD) with depressive disorder and panic disorder with agoraphobia prior to October 3, 2016..

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected PTSD with depressive disorder and panic disorder with agoraphobia prior to October 3, 2016.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Rothstein, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1959 to December 1967, to include service in the Republic of Vietnam.

This appeal to the Board of Veterans' Appeals (Board) arose from a December 2013 rating decision in which the RO denied the Veteran's claims for a rating in excess of 70 percent for PTSD with depressive disorder and panic disorder with agoraphobia and for a TDIU.  In April 2014, the Veteran filed a notice of disagreement (NOD) only with regard to the claim for an increased rating for PTSD.  A statement of the case (SOC) was issued in October 2014, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in December 2014.

In August 2016, the Board remanded the claim for an increased rating for PTSD to the agency of original jurisdiction (AOJ) for further action, to include additional development of the evidence.

After accomplishing further action, in an October 2016 rating decision, the AOJ, inter alia, partially granted the Veteran's claim for an increased rating for PTSD, awarding a 100 percent rating, effective October 3, 2016 (the date of VA examination).  However, inasmuch as a higher rating for PTSD is available prior to October 3, 2016, and the Veteran is presumed to seek the maximum available benefit for a disability, the claim for an increased rating-as set forth on the title page-remains viable on appeal.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Also, in an October 2016 supplemental SOC (SSOC), the AOJ continued a 70 percent rating for PTSD prior to October 3, 2016, and returned the matter to the Board for further appellate consideration.

As regards the characterization of the appeal, the Board notes that while the RO denied a TDIU in the December 2013 rating decision, and the Veteran did not file a NOD as to that denial, the Veteran has continued to assert unemployability due to his PTSD.  Such assertions throughout the appeal suggest that the TDIU issue be revisited pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009) (holding that a TDIU may be considered a component of a claim for increase when expressly raised by a veteran or by the record).   In addition, the Board notes that the award of a 100 percent disability rating does not necessarily render moot a claim of entitlement to a TDIU.  See Bradley v. Peake, 22 Vet. App. 280 (2008).  In Bradley, the United States Court of Appeals for Veterans Claims (Court) determined that a separate TDIU rating predicated on one disability (although perhaps not ratable at the schedular 100 percent level) when considered together with another disability separately rated at 60 percent or more could warrant special monthly compensation under 38 U.S.C.A. § 1114(s).  Thus, the Court reasoned, it might benefit the veteran to retain or obtain the TDIU rating even where a 100 percent schedular rating has also been granted.  Id. at 293-94.  Because of this holding, VA's General Counsel withdrew VAOPGCPREC 6-99, which was contrary to the holding of Bradley.  See 75 Fed. Reg. 11229-04 (March 10, 2010). 

 However, in the instant case, the Veteran has asserted only that his service-connected PTSD, which has been rated as 100 percent disabling from October 3, 2016, is the cause of his inability to obtain and maintain substantially gainful employment.  As such, on these the facts, the matter of the Veteran's entitlement to a TDIU due to PTSD from October 3, 2016-the effective date of the award of the 100 percent disability-is precluded by the assignment of the 100 rating for that disability.  In light of the above,  however, the Board has therefore expanded the appeal to include a claim for a TDIU due to service-connected PTSD prior to October 3, 2016, as reflected on the title page.

While the Veteran previously had a paper claims file, this appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA claims processing systems.

Also, this appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2014) and 38 C.F.R. § 20.900(c) (2016).  


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate each claim herein decided have been accomplished.

2.  From March 5, 2012 (one year prior to the filing of the claim for increase) through October 2, 2016, the Veteran's psychiatric symptoms primarily included; flashbacks, hypervigilance, avoidance of crowds, nightmares, depression, anhedonia, low energy, suicidal ideation, irritability, anxiety, decreased motivation, anger/rage, increased startle response, and sleep impairment; collectively, these symptoms are of the type and extent, frequency and/or severity (as appropriate) indicative of no more than occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.

3.  The schedular criteria are adequate to evaluate the psychiatric disability under consideration at all pertinent points during the period under consideration,.

4.  From the period from March 5, 2012 through October 2, 2016, the Veteran's PTSD with depressive disorder and panic disorder with agoraphobia met the percentage requirements for a schedular TDIU, and the evidence is, at least, relatively evenly balanced on the question of whether , during the period in question, his PTSD prevented him from obtaining or retaining substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 70 percent for PTSD with depressive disorder and panic disorder with agoraphobia, from March 5, 2012 to October 2, 2016, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.126, 4.130, Diagnostic Code (DC) 9411 (2016).

2.  Resolving all reasonable doubt in the Veteran's favor, the criteria for a schedular TDIU due to PTSD with depressive disorder and panic disorder with agoraphobia,, from March 5, 2012 to October 2, 2016, are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016).

With respect to the claim for a TDIU, given the fully favorable disposition of this matter, the Board finds that all notification and development actions needed to fairly adjudicate this matter has been accomplished.

With respect to the claim for an increased rating for PTSD, it is noted that after a complete or substantially complete application for benefits is received, notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Pelegrini v. Principi, 18 Vet. App. 112 (2004), and Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).

In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Furthermore, with respect to claims for increase, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (2009).

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the AOJ.  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

Here, a June 2013 letter provided such notice with regard to the Veteran's current claim for an increased rating.  This letter indicated what information and evidence was needed to substantiate the claim, as well as what information and evidence must be submitted by the Veteran and what information and evidence would be obtained by VA.  This letter also provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates, and the type of evidence that impacts those determinations.  The December 2013 rating decision reflects the initial adjudication of the claim for an increased rating after the issuance of the June 2013 letter.  Although only a post-rating communication, specifically the October 2014 SOC, set forth the specific criteria for higher ratings for mental disorders, any timing error with respect to the provision of these criteria was cured by readjudication of the claim in the October 2016 SSOC.  Moreover, under the circumstances of this case, the Veteran is not shown to be prejudiced by the timing of such communication.  Notably, neither the Veteran nor his representative has alleged or demonstrated any prejudice with regard to the content or timing of any notice provided.  Hence, the Board has met the content and timing of notice requirements outlined above.

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the increased rating claim herein decided.  Pertinent medical evidence associated with the claims file consists of the Veteran's VA treatment records and reports of VA examinations.  Also of record and considered in connection with the claim are the written statements provided by the Veteran and his representative.  The Board finds that no further action to develop the increased rating claim herein decided, prior to appellate consideration, is required.

As for the August 2016 remand, the Board instructed the AOJ to obtain outstanding VA treatment records, request any additional information from the Veteran regarding outstanding private (non-VA) records, and provide the Veteran with a VA examination for his PTSD.  In response, updated VA treatment records were obtained, and the AOJ sent a letter to the Veteran in September 2016 requesting information concerning outstanding private (non-VA) records.  Moreover, the Veteran was afforded a VA PTSD examination in October 2016.  Accordingly, the Board finds that the AOJ has substantially complied with its remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where Board's remand instructions were substantially complied with). 

In summary, the duties imposed by the VCAA have been considered and satisfied.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with any claim herein decided.  As such, there is no prejudice to the Veteran in the Board proceeding to a decision on these claims, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II. Increased Rating Prior to October 3, 2016

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

A veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Board acknowledges that with respect to a claim for an increased rating for an already service-connected disability, a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  The following analysis is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

In this case, the 70 percent rating for the Veteran's PTSD with depressive disorder and panic disorder with agoraphobia has been was assigned, for the period under consideration,  under DC 9411.  However, the actual criteria for rating psychiatric disabilities other than eating disorders are set forth in a General Rating Formula for Mental Disorders (General Rating Formula).  See 38 C.F.R. § 4.130.

Under the General Rating Formula, a 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and an inability to establish and maintain effective relationships. 

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name. 

As the United States Court of Appeals for the Federal Circuit has explained, evaluation under 38 C.F.R. § 4.130 is "symptom-driven," meaning that "symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating" under that regulation.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013).  However, the symptoms listed are not exhaustive, but rather "serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In the context of determining whether a higher disability evaluation is warranted, the analysis requires considering "not only the presence of certain symptoms[,] but also that those symptoms have caused occupational and social impairment in most of the referenced areas"-i.e., "the regulation ... requires an ultimate factual conclusion as to the Veteran's level of impairment in 'most areas.'"  Vazquez-Claudio, 713 F.3d at 117-18; 38 C.F.R. § 4.130.

When evaluating a mental disorder, the Board must consider the "frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission," and must also "assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination."  38 C.F.R. § 4.126(a).  

Psychiatric examinations frequently included assignment of a Global Assessment of Functioning (GAF) score.  According to the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health illness."  Pursuant to the DSM-IV, a GAF score from 31 to 40 is indicative of some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  A GAF score from 41 to 50 is indicative of serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Scores from 51 to 60 indicate moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores from 61 to 70 indicate some mild symptomatology (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.

There is no question that the GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  See e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).  [Parenthetically, the Board notes that the revised DSM-5, which among other things, eliminates GAF scores, applies to claims certified to the Board after August 4, 2014.  See 79 Fed. Reg. 45, 093 (Aug. 4, 2014).]

Generally, the Veteran contends that the severity of his PTSD symptoms warrant a higher rating.  Considering the pertinent evidence in light of the above, the Board finds that a rating in excess of 70 percent rating is not warranted for the Veteran's PTSD at any point prior to October 3, 2016.

Turning to the pertinent evidence of record, in May 2012, during a VA psychiatry visit, the Veteran endorsed daytime flashbacks (seven to eight times a week), hypervigilance, avoidance of crowds, nightmares (three to four times a week), depression, anhedonia, low energy, and occasional suicidal ideation (two times a month and passive in nature (no current intent or plan)).  He reported living with his son, girlfriend, and granddaughter.  On examination, the psychiatrist noted that the Veteran's behavior was friendly with good eye contact, his speech was regular in rate and volume, his mood was "fine," his affect was restricted but he smiled when appropriate, his thought process was linear, his insight and judgment were fair, his alertness and orientation were grossly intact, and that he had no homicidal ideation or auditory or visual hallucinations.  He was assigned a GAF score of 60.  In June 2012, during another VA psychiatry visit, the Veteran reported no new symptoms and was assigned a GAF score of 65.  

In February 2013, during another VA psychiatry visit, the Veteran reported that he was "pretty much the same," and was assigned a GAF score of 60.  The psychiatrist noted that the Veteran appeared in disheveled clothing with stains on his t-shirt and that he was somewhat malodourous.  During another VA psychiatry visit in May 2013, the Veteran reported that his symptoms were a little bit better, and he was assigned a GAF score of 60.  

In July 2013, the Veteran underwent a VA psychology consultation, in which he reported that he was divorced and resided with his son and granddaughter.  He also reported that he felt depressed everyday for part of the day.  He denied any history of auditory or visual hallucinations.  On examination, the psychologist noted the following about the Veteran: that he was alert and oriented to person, place and time; that he was pleasant and cooperative; that his speech was coherent with no indication of tangentiality, loosening of association or flight or ideas; that there was no indication of a thought disorder; that judgment appeared to be good; that memory was intact for recent and remote events; that mood was mildly dysphoric; and that affect was constricted and consistent with mood.  When the Veteran was questioned about his usual activities, he replied, "not a whole lot," but he stated that he enjoyed being with his granddaughter and playing and walking with his dog.  He was assigned a GAF score of 60.  During an August 2013 VA psychiatry visit, the Veteran reported being close with his granddaughter.  At that visit, he was assigned a GAF score of 60.  During an August 2013 VA psychotherapy session, the Veteran indicated that he was satisfied with the nature of his current friendships.  He stated that he met with a group of up to 10 acquaintances at a local coffee shop every morning, and that he met with neighbors twice a week.  He denied suicidal or homicidal ideation.

In October 2013, in connection with his claim for increase, the Veteran underwent a VA PTSD examination.  At that examination, he reported that he had not had any significant improvement in his social functioning status as he remained divorced since 1978, that he wasn't dating, and that he had difficulty connecting with others.  The VA examiner found that the Veteran experienced the following psychiatric symptoms: depressed mood; anxiety; suspiciousness; panic attacks that occur weekly or less often; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; chronic sleep impairment; mild memory loss, such as forgetting names, directions or recent events; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; difficulty in adapting to stressful circumstances, including work or a work like setting; suicidal ideation (without plan or action); impaired impulse control, such an unprovoked irritability with periods of violence; and intermittent inability to perform activities of daily living, including maintenance or minimal personal hygiene.  She noted that the Veteran did not appear to pose any threat of danger or injury to self or others.  She assigned the Veteran a GAF score of 40.  She noted that the Veteran's symptoms were chronic and severe and without periods of remission.  She also noted that they interfered with his occupational and social function and greatly restricted his participation in activities that might make his life enjoyable.  She concluded that the Veteran had occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.  

In January 2014, during a VA psychotherapy session, the Veteran reported that he continued to visit a group of friends at a coffee shop on Saturdays.  He also denied suicidal or homicidal ideation.  He was assigned a GAF score of 65.  During an April 2014 VA psychiatry visit, the Veteran reported that he was experiencing some increased irritability and anxiety, decreased motivation, and passive thoughts of death (without plan).  He also reported that he was feeling more depressed with difficulty sleeping (sleeping five to six hours a night).  He also complained of more intense flashbacks and worsening nightmares.  On examination, the psychiatrist noted that following: that the Veteran's speech was regular in rate, tone and volume; that his mood was "okay"; that his affect was mostly constrictive but responsive; that his thought process was linear; that his insight and judgment were fair; that his alertness and orientation were grossly intact; and that he had no homicidal ideation as well as no auditory or visual hallucinations.  During an April 2014 VA psychotherapy session, the psychologist noted that the Veteran appeared unkempt and unshaven, and the Veteran acknowledged that he had not bathed in several days.  He complained of loss of interest in usual activities and an inability to initiate new activities.  He denied suicidal or homicidal ideation.  He was assigned a GAF score of 60.  

During a July 2014 VA psychotherapy session, the Veteran reported that his son and granddaughter had recently moved out of his home, but that he continued to maintain regular phone contact with them.  He also reported that he planned to attend a 4th of July party at the home of his son's girlfriend.  He also reported that he continued to meet with neighbors at a local coffee shop two to three times a week.  He continued to deny suicidal or homicidal ideation.  The psychologist noted that he was casually dressed with good hygiene.  During a July 2014 VA psychiatry visit, the Veteran reported continued feelings of being "edgy" the past few months.  He described "edgy" as having low frustration tolerance and anger.  He reported fleeting suicidal ideation without plan and intent.  On examination, the psychiatrist noted that the Veteran's speech was regular in rate, tone and volume; that his mood was "the same"; that his affect was mostly constrictive but responsive; that his thought process was linear; that his insight and judgment were fair; that his alertness and orientation were grossly intact; and that he had no homicidal ideation as well as no auditory or visual hallucinations.  During a September 2014 VA psychotherapy session, the Veteran reported that he was maintaining contact with family members and described plans for an extensive fishing trip to Alaska next winter with them.  He also reported that he continued to meet with neighbors two to three times a week.  He denied suicidal or homicidal ideation.  The psychologist noted that he was casually dressed with good hygiene.

In December 2014, the Veteran submitted a statement in which he reported that it was not true that he denied a history of auditory or visual hallucinations, stating that he had flashbacks often, sometimes three to four times a week.  In this regard, he stated that consequently, he spent a lot of time home alone, watching TV.  He also reported that he woke up in the middle of the night in a cold sweat three to four times a week, and at those times that he thought of suicide.  He also reported that some night he couldn't sleep at all.  He also reported that he was not able to bond well in relationships and remained distant, that his irritability made it impossible to maintain a relationship, that people generally annoyed him, that his emotions bubbled up and he couldn't stop them, and that he had involuntary physical reactions to loud noises.  He also reported that he had no motivation for personal hygiene or maintenance.  He explained that everyday he fought himself and would have to force himself to bathe, brush his teeth, cook, take medications, and shop for groceries.  He stated that he didn't want to do any of it, and that it was a struggle every single day.  He also reported that he was no longer able to get coffee with his friends every morning, and that he would be lucky to get out to see them a few times a week.  He also reported that when he did go out, he wasn't able to handle crowds.  He also reported that he could not sit in the middle of the room, and that if he could not sit in a corner or with his back to a wall, he would leave.

In February 2015, during a VA psychiatry visit, the Veteran reported that he felt depression three times per week, but that it didn't last for more than a day.  He also reported having nightmares three to four times per week, flashbacks, anxiety in crowds so severe that he avoided crowds, increased startle response, hypervigilance, and irritation on occasion.  During another VA psychiatry visit in May 2015, the Veteran reported that his mood was "so-so," and that he had depression that was 6-7/10, with 10 being the worst.  He also reported that he became angered over small things, but that he was able to calm himself down.  He also continued to report having nightmares, flashbacks, anxiety in crowds, increased startle response, hypervigilance, and irritation.  On examination, the psychiatrist noted that the Veteran's speech was regular in rate, tone and volume; that his thought process was linear; that his insight and judgment were fair; that his alertness and orientation were grossly intact; and that he had no suicidal or homicidal ideation as well as no auditory or visual hallucinations.  During another VA psychiatry visit in October 2015, the Veteran reported having depression that was 7-8/10, with 10 being the worst.  He also reported continued irritability, nightmares multiple times per week, occasional flashbacks, increased startle response, hypervigilance, and avoidance of crowds and gruesome TV shows.  He denied suicidal ideation (intent or plan).  The psychiatrist noted that the Veteran had no homicidal ideation and no auditory or visual hallucinations.  

In March 2016, during a VA psychology consult, the Veteran endorsed having poor sleep, anhedonia/amotivation, guilt, low energy, poor concentration, and lethargy.  He denied current suicidal or homicidal ideation.  He reported that he often felt irritable and had bouts of rage an average of once a month, during which time he may shout angrily or "bottle it in."  He also reported having occasional flashbacks, nightmares two to three times a week, frequent intrusive/images from his traumatic memories, and hypervigilance.  He reported that he resided in a home that he rented out rooms to other tenants, and that he was on good terms with his tenants.  He also reported that his daily routine consisted of meeting with friends every morning for coffee.  He also reported that he visited his son and granddaughter on occasion.  On examination, the psychologist noted the following: that the Veteran's attention and speech were within normal limits; that his mood was "blah"; that his affect was full range and appropriate; that his cognition was coherent and relevant; that his behavior was cooperative and pleasant; that he was oriented to person, place, time, and situation; that there were no apparent problems with memory; that he was alert; that his insight was good; and that his judgment was within normal limits.  He also noted that the Veteran appeared well-groomed.  

In May 2016, during a VA psychiatry visit, the Veteran reported that his energy and mood were low, and that he couldn't identify activities that he enjoyed.  He reported that he spent time with family.  He also reported having nightmares a couple times per week, hypervigilance, increased startle response, and avoiding crowds.  He denied suicidal ideation, intent or plan.  On examination, the psychiatrist noted that the Veteran's speech was regular in rate, tone and volume; that his mood was "okay"; that his affect was restricted; that his thought process was linear, that his insight and judgment were fair; that his alertness and orientation were grossly intact; and that he had no homicidal ideation as well as no auditory or visual hallucinations.  She also noted that the Veteran had fair hygiene.  During an April 2016 VA mental health function screening, the Veteran endorsed being able to perform the following activities of daily living: bathing, dressing, toileting, transferring, continence, feeding, using the telephone, shopping, food preparation, housekeeping, laundry, travelling, taking medication, and handling finances.  During an August 2016 VA psychotherapy session, the Veteran reported that his mood was moderate and that he was content.  He denied current suicidal or homicidal ideation.  On examination, the psychologist noted that the Veteran's attention and speech were within normal limits; that his mood was "OK"; that his affect was full range and appropriate; that his cognition was coherent and relevant; that his behavior was cooperative and pleasant; that he was oriented to person, place, time, and situation; that there were no apparent memory problems; that he was alert; that his insight was good; and that his judgment was within normal limits.  He also noted that the Veteran was well-groomed.  

The Board finds that the above-described evidence reflects that throughout the period under consideration, the Veteran's psychiatric symptoms primarily have included flashbacks, hypervigilance, avoidance of crowds, nightmares, depression, anhedonia, low energy, suicidal ideation, irritability, anxiety, decreased motivation, anger/rage, increased startle response, and sleep impairment.  Collectively, these symptoms are of the type, extent, severity and/or frequency to result in occupational and social impairment in most areas of the Veteran's life, thus indicating a moderately severe disability picture with deficiencies in most areas.  Moreover, the Veteran's psychiatric impairment has been characterized by symptomatology which suggests overall moderate social impairment.

However, the evidence reveals at no pertinent point has the Veteran manifested a level of total impairment as indicated by symptoms such as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  In fact, the Veteran has consistently been noted to have a linear, coherent, or relevant thought process; have regular and coherent speech; have pleasant, friendly, or cooperative behavior; and be oriented to time and place.

The Board notes that even though the Veteran reported experiencing suicidal ideation throughout the pertinent period under consideration in this appeal, such ideation was specifically noted or indicated to be without any plan or intent to act, indicating no danger, let alone persistent danger, of the Veteran hurting himself.  Likewise, the Board notes that even though the Veteran indicated experiencing angry outbursts directed at others throughout the pertinent period on appeal, he consistently denied any homicidal ideation, indicating no danger, let alone persistent danger, of hurting others.  Also, the October 2013 VA examiner specifically noted that the Veteran did not appear to pose any threat of danger or injury to self or others.  Additionally, the Board notes that even though it was indicated in the October 2016 VA examination that the Veteran had mild memory loss, such memory loss was described as only forgetting names, directions, or recent events-not names of close relatives, own occupation or own name.  The Board also notes that the Veteran asserted that it was not true that he denied a history of auditory or visual hallucinations.  However, in this regard, he specifically stated that he often experienced flashbacks-not hallucinations-and such flashbacks were noted in the VA treatment records and examination report when hallucinations were specifically noted to be absent by mental health professionals.  

Moreover, the Board notes that in the October 2013 VA examination report, it was noted that the Veteran experienced intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene; that the Veteran was noted to have poor hygiene/personal appearance in February 2013 and April 2014; and that the Veteran indicated that he had intermittent inability to perform activities of daily living in December 2014.  Nonetheless, while the Veteran's reported symptoms indicate intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene, such symptoms did not rise to such frequency, duration, or severity to result in total impairment.  See Vazquez-Claudio, 713 F.3d at 117.  In this regard, the Veteran was noted to have good hygiene/be well-groomed in July 2014, September 2014, March 2016, and August 2016.  Additionally, in April 2016, the Veteran endorsed being able to perform numerous and various activities of daily living.  Also, although the Veteran indicated in December 2014, that he had no motivation and struggled everyday to perform activities of daily living, at the same time, he also indicated that he still in fact forced himself to perform and did perform such activities.  Also, despite the fact that the October 2013 VA examiner noted that the Veteran experienced intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene, the examiner nevertheless concluded that the Veteran's psychiatric symptoms only caused occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.  

Furthermore, during th epertinent period under consideration, the Veteran's psychiatric symptoms did not result in total social impairment.  Although the Veteran reported that he had been divorced since 1978, that he had difficulty connecting with others, and that it was impossible for him to maintain a relationship, he was able to establish and maintain relationships with his son and granddaughter, and even described a close relationship with his granddaughter and going on family trips.  He was also able to establish and maintain relationships with friends with whom he gets coffee with on a regular basis as well as with his neighbors/tenants.  Although he indicated that his meetings with his friends have become less frequent, he had nonetheless described continuing meetings with them.  Thus, the Board finds that, at no pertinent point, has the Veteran manifested symptoms of the type, and extent, frequency, and/or severity (as appropriate) contemplated by the maximum, 100 percent schedular rating.

The Board further finds that none of the assigned GAF scores alone, provide a basis for a higher, 100 percent rating for the period prior to .  As noted, the GAF scores assigned have ranged from 40 to 65-with most scores assigned at 60.  The range of scores assigned are indicative of mild to severe symptomatology, with the majority of the scores at 60 consistent with no more than the level of impairment contemplated in the assigned 70 percent rating.  Also, even the lowest assigned score of 40, which indicates "major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood," is consistent with no more than the level of impairment contemplated in the assigned 70 percent rating.

The above determinations are based upon consideration of applicable provisions of VA's rating schedule.  Additionally, the Board finds that there is no showing that, at any pertinent point, the Veteran's PTSD has reflected so exceptional or so unusual a disability picture as to render the schedular criteria for evaluating the disability inadequate, and to warrant the assignment of any higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b) (2016).

There is a three-step analysis for determining whether an extra-schedular rating is appropriate.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

The threshold factor for extra-schedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular rating for the service-connected disability at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  See also 38 C.F.R. § 3.321(b)(1).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 1996); Thun, supra.

However, if the rating schedule does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  38 C.F.R. § 3.321(b)(1).  If so, then the case must be referred to the Under Secretary for Benefits or the Director of Compensation Service for completion of the third step: a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  See Thun, supra.

The psychiatric symptoms, as discussed above, are all contemplated by the appropriate rating criteria under the General Rating Formula.  Specifically, the General Rating Formula provides compensation based upon the extent to which all psychiatric symptoms result in social and occupational impairment.  The criteria in the General Rating Formula include both the symptoms listed as symptoms "such as" those listed, along with the overall impairment caused by these symptoms.  This broad language in the criteria thus contemplates all of the symptoms even though they are not specifically listed.  Hence, the rating assigned for the service-connected psychiatric disability during the pertinent time period on appeal contemplates all of the Veteran's reported and observed symptoms during that period, as set forth above, and the Veteran has not demonstrated or alleged any symptomatology that falls outside the scope of the applicable criteria.

The Board further notes that, pursuant to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  Here, however, the Veteran has not asserted, and the evidence of record does not suggest, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  See Yancy v. McDonald, 27 Vet. App. 484, 495 (Fed. Cir. 2016).  The Veteran's psychiatric disability is appropriately rated as a single disability and there is no additional psychiatric impairment that has not been attributed to or considered in conjunction with the service-connected disability.  Accordingly, this is not an exceptional circumstance for extra-schedular consideration within the meaning of Johnson.

Under these circumstances, the Board concludes that the threshold requirement for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) is not met, and that referral of the claim for extra-schedular consideration is not warranted.  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

For all the foregoing reasons, the Board finds that there is no basis for a higher or staged rating of the Veteran's PTSD, and that the claim for an increased rating prior to October 3, 2016 must be denied.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine, but finds that the preponderance of the evidence is against assignment of any higher rating at any pertinent point.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

III.  TDIU Prior to October 3, 2016

Under the applicable criteria, total disability ratings for compensation based upon individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2016).

In this case, the Veteran meets the objective, minimum percentage requirements, set forth in 38 C.F.R. § 4.16(a), for a schedular TDIU, for the entire period under consideration.  In this regard, service connection is currently in effect for PTSD, rated as 70 percent throughout the period in question.  As the Veteran is thus eligible for schedular consideration of a TDIU rating under 38 C.F.R. § 4.16(a), the remaining question is whether the Veteran's PTSD rendered him unable to obtain or retain substantially gainful employment during the period in question.

The central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's education, special training, and previous work experience, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2016); see also Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question, however, is whether a veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  See Van Hoose, 4 Vet. App. at 363.

In adjudicating a claim for VA benefits, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.

Considering the pertinent evidence in light of the above, and resolving all reasonable doubt in the Veteran's favor, the Board finds that a TDIU is warranted for the entire period under consideration.

On his February 2013 application for increased compensation based on unemployability (via a VA Form 21-8940), the Veteran contended that his PTSD had prevented him from securing or following substantially gainful employment, and that he became too disabled to work starting in May 2010.  In addition, the Veteran indicated that had a high school education.  He indicated that he had no other education and training.

Regarding employment history, the Veteran reported that he worked in building maintenance from March 1984 to November 2009, and that he was last employed by GAJ Properties, LLC.  In a December 2014 statement, the Veteran stated that he began missing work the last 3 years he was still working as his PTSD symptoms had worsened, but that he had so much sick and vacation pay saved up that it was not counted against him.  He stated that he was forced to leave his last job.  He stated that he was often reprimanded at work for having negative interactions with customers, tenants and assistants.  He stated that trying to work with other people posed an insurmountable problem, and that people would irritate him to no end.  He stated that frequent outbursts of anger were a problem at his job.  He also stated that he had attempted to obtain employment since being forced to leave his job by submitting applications to Home Depot, Lowes, Wal-Mart, and Target, but that no one ever called him back.  He also indicated that he would be unable to maintain any job due to being on psychiatric medication, needing to take sick leave, having to keep his back close to a wall, overreacting to loud noises, and being unable to get along with people.

In VA treatment notes throughout the pertinent period on appeal, the Veteran has reported being unemployed and has indicated that he struggled to find work due to his PTSD.  In addition, in a May 2016 VA psychotherapy session treatment note, the psychologist noted that functional analysis revealed that the Veteran was likely to get angry when others contradict him (e.g., on how to fix electrical problem), disagree with him on a subject (e.g., politics), or insist he do something he does not agree with (e.g., stop taking Zeus (his dog) to the coffee shop), and that these situations seemed to reliably trigger anger and possibly acting out (e.g., yelling, cursing).

In the October 2013 VA PTSD examination report, the VA examiner provided an opinion concerning unemployability due to the Veteran's psychiatric symptoms.  In this regard, she stated that the Veteran had not been able to establish gainful employment since 2009, and that he was written up for issues of irritability/anger with co-workers at his last job.  She opined that due to the chronicity and severity of the Veteran's condition, she did not expect his condition to improve in the foreseeable future, and that the Veteran continued to be greatly affected by his symptoms (i.e., intrusive thoughts and nightmares, sleep difficulties with subsequent fatigue, hypervigilance, irritability/anger, difficulty sustaining his focus and memory difficulties, anxiety/panic attacks around others, and depression (disturbance of motivation and mood)).  She further opined that these symptoms had been long standing and have had a profound negative impact on, among other things, his occupational life.  She further opined that if the Veteran were to find employment, he would likely not be reliable and productive.

While the Board acknowledges that the ultimate question of whether the Veteran is capable of substantial gainful employment is not a medical question, but rather a determination that must be made by an adjudicator (see 38 C.F.R. § 4.16(a); Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2014) and Floore v. Shinseki, 26 Vet. App. 376, 381 (2013)), this VA opinion has appropriately been considered-not as dispositive of the unemployability question, but as pertinent evidence, along with other evidence, in determining whether the Veteran was capable of performing the the mental acts required for substantially gainful employment during the period in question.  The Board notes that it finds probative the opinion of the VA examiner, who conducted an in-depth interview of the Veteran's history and assertions, as well as claims file, and provided a detailed and thorough report suggesting that the functional effects of the  Veteran's PTSD prevented him from obtaining or retaining substantially gainful employment.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (the factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion).  Notably, there is no contrary opinion indicating that, in fact, the Veteran was capable of obtaining and retaining gainful employment during the period in question. 

Given the totality of the lay and medical evidence discussed above, the Board finds that the evidence concerning whether the Veteran's PTSD precluded him from obtaining or retaining substantially gainful employment is, at least, in relative equipoise.  

Where, as here, after careful consideration of all procurable and assembled data, reasonable doubt arises regarding any issue material to the determination of a matter, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 3.102.  See also 38 U.S.C.A. § 5107(b); Gilbert, supra.  

Accordingly, given the collective evidence indicating that the Veteran's psychiatrtc disability precluded substantially gainful employment, and resolving all reasonable doubt in the Veteran's favor, the Board concludes that the criteria for a TDIU due to PTSD with depressive disorder and panic disorder with agoraphobia,are met for the entire period under consideration.





ORDER

A rating in excess of 70 percent for PTSD with depressive disorder and panic disorder with agoraphobia, from March 5, 2012 to October 2, 2016, is denied.

A TDIU due to PTSD with depressive disorder and panic disorder with agoraphobia, from March 5, 2012 to October 2, 2016, is granted, subject to the legal authority governing the payment of VA compensation.




____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


